Citation Nr: 0531187	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  98-16 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for claimed chloracne 
and pityriasis rosea.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected seborrheic dermatitis of the scalp.  

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected diarrhea.  

5.  Entitlement to a compensable evaluation for the service-
connected hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from May 1969 to January 1972.  
He had service in Vietnam from February 1971 to January 1972.   

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

These issues were previously before the Board in September 
2003, but were remanded for further development.  The 
requested development has been completed, and the matter has 
been returned to the Board for further review.  



FINDINGS OF FACT

1.  The veteran currently is not shown to have a current 
diagnosis of PTSD.  

2.  The veteran is not shown to have current diagnoses of 
chloracne and pityriasis rosea.  

3.  The service-connected seborrheic dermatitis is not shown 
to be productive of more than intermittent itching, without 
evidence of extensive lesions or marked disfigurement; this 
disability involves less than five percent of the body and 
does not require systemic therapy.  

4.  The service-connected diarrhea is not shown to be 
productive of more than mild disturbances of bowel functions 
with occasional episodes of abdominal distress.  

5.  The service-connected hemorrhoids is not shown to be 
productive of more than mild symptomatology, without evidence 
of persistent bleeding, anemia, fissures, large or thrombotic 
hemorrhoids, or redundant tissues evidencing frequent 
occurrences.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303(d), 3.304(f) (2004).  

2.  The veteran is not shown to have a disability manifested 
by chloracne or pityriasis rosea due to disease or injury 
that incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309(e). (2004).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected seborrheic 
dermatitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118 including Diagnostic Code 7806 
(1996); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Code 
7806 (2004).  

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected diarrhea have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.114 including Diagnostic Code 7319 (2004).  

5.  The criteria for the assignment of a compensable 
evaluation for the service-connected hemorrhoids have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.114 including Diagnostic Code 7336 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the veteran's claim and the initial rating 
decision were each dated prior to the passage of VCAA.  The 
veteran was initially provided notice in an October 2003 
Supplemental Statement of the Case, and in a March 2004 
letter.  

Additional notice was also provided in a May 2005 
supplemental statement of the case.  The March 2004 letter 
included the type of evidence needed to substantiate the 
claim for service connection, namely, evidence of an injury, 
disease, or event, causing an injury or disease, during 
service; evidence of current disability and evidence of a 
relationship between the current disability and the injury, 
disease, or event, causing an injury or disease during 
service.  

The information regarding the type of evidence needed to 
substantiate his claims for increased evaluations was 
provided in the October 2003 Supplemental Statement of the 
Case, which provided the veteran with the rating criteria for 
each disability.  

The March 2004 letter also informed the veteran that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  

In the October 2003 Supplemental Statement of the Case, the 
RO cited 38 C.F.R. § 3.159 with the provision that the 
veteran provide any evidence in his possession that pertained 
to the claim.  

As the notifications came after the initial adjudication of 
the claims, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the action of the RO described above, cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the claim at a 
hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The veteran's claims were each readjudicated in May 2005, 
which is over one year after the receipt of the final portion 
of the required notification.  For this reason, the veteran 
has not been prejudiced by the timing of the notices and no 
further development is needed to ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  



Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The veteran has been afforded VA 
examinations in conjunction with each of his claims.  All 
relevant medical records have been obtained.  The veteran has 
indicated to VA examiners that he has not received any 
treatment for his claimed disabilities during the past three 
years.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been met.  


II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  


PTSD

The veteran contends that he has developed PTSD as a result 
of his service in Vietnam, where he believes he was shot by a 
sniper. 

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  See Cohen v. 
Brown, 10 Vet. App. 128, 138.  

The Board finds in this case that service connection for PTSD 
is not warranted.  The veteran has not submitted evidence to 
demonstrate that he currently has this disability.  

The veteran was afforded VA examinations in conjunction with 
his claim.  The most recent examination was conducted in 
April 2003, and the claims folder was reviewed by the 
examiner.  In addition, the claims folder contains additional 
psychiatric records dating back to at least the 1980's, and 
as recently as November 2004.  

However, not a single one of the many doctors who have 
examined the veteran have found him to have PTSD.  Instead, 
the prevailing diagnosis has been paranoid schizophrenia, 
which is a condition for which service connection has already 
been established.  Many of the examination reports have noted 
the veteran's belief that he was wounded during active 
service, and that he believes he has PTSD.  However, his 
wound was noted to be a delusion, and there was no diagnosis 
of PTSD.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  The 
evidence is completely negative for a diagnosis of PTSD.  

While the veteran sincerely believes that he has developed 
PTSD as a result of active service, he is not a physician, 
and is not qualified to express a medical opinion as to such 
a relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

As there is no evidence to show that the veteran currently 
has the disability for which he seeks service connection, 
entitlement to service connection may not be awarded.  


Chloracne and Pityraisis Rosea

The veteran contends that he has developed chloracne and 
pityraisis rosea as a result of active service, including 
exposure to Agent Orange.  

Effective January 1, 2002, a veteran who, during active 
military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicides.  See 66 Fed. Reg. 23168 
(May 8, 2001) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997).  

Again, the Board must find that service connection for 
chloracne and pityraisis rosea is not warranted.  The 
evidence does not include a current diagnosis of either of 
these disabilities.  

The evidence shows that the veteran was treated for 
pityriasis rosea during active service.  However, the post 
service medical records have been negative for this 
disability.  

The April 2003 VA examiner noted that pityriasis rosea is not 
usually a chronic disability, and there was no evidence of it 
on the examination.  The remainder of the post service 
medical records are also negative for pityriasis rosea.  

Similarly, the post service medical records are negative for 
chloracne, and this was not demonstrated on the April 2003 
examination.  The medical records do show that the veteran 
has dermatitis, but service connection has been in effect for 
that disability since 1972.  

The other diagnoses noted on the April 2003 examination were 
not shown in service, and were not related to service by the 
examiner.  The veteran may believe that he has these 
disabilities, but he is not qualified to make a diagnosis.  
See Espiritu, supra.  

Therefore, without evidence of a current diagnosis of 
chloracne or pityraisis rosea, the veteran's claim is not 
merited.  


II. Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  


Seborrheic Dermatitis

Entitlement to service connection for seborrheic dermatitis 
has been in effect since January 1972.  A 10 percent 
evaluation has been assigned since that time.  

The veteran's seborrheic dermatitis was initially evaluated 
under the rating code for eczema.  38 C.F.R. §§ 4.20, 4.118, 
Code 7806 (1996).  This rating code was changed during the 
course of the veteran's appeal, effective from August 30, 
2002.  The current rating code remains located at 38 C.F.R. 
§ 4.118, Code 7806, and currently includes both eczema and 
dermatitis.  

The RO evaluated the veteran's disabilities under both the 
old and new regulations in an October 2003 rating decision 
and supplemental statement of the case.  Therefore, the Board 
may also proceed with the evaluation of this disability.  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  

If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7- 03, 69 Fed. Reg. 25,179 
(November 19, 2003), citing to Landgraf v. USI Film Products, 
511 U.S. 244 (1994).  

In increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003).  

The Board finds that applying the new provisions of 38 C.F.R. 
§ 4.118, Code 7806 does not produce any genuinely retroactive 
effects in this case.  Therefore, the Board will evaluate the 
veteran's claim under both the old and new regulations.  As 
noted above, the new regulations may not be applied prior to 
August 30, 2002.  


Prior to August 30, 2002

Under the old regulations, the Board notes that a 10 percent 
evaluation is warranted for eczema with exfoliation, 
exudation, or itching if involving an exposed surface or 
extensive area.  A 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration, 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or a condition that is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (1996).  

The veteran was afforded a VA skin examination in December 
1997.  He was noted to have a history of seborrheic 
dermatitis of the scalp, which he treated with over the 
counter medication.  The disease would occur on and off, and 
was characterized by scaly patches of the scalp and itching.  
On examination, the veteran had a scaly scalp with one 
excoriated papule on the left frontal scalp.  

The Board finds that the evidence does not support an 
increased evaluation for the period prior to August 30, 2002.  
The veteran stated that his disability would occur on and 
off.  

While there was itching when the disease was present, there 
is no indication of constant itching, or of extensive lesions 
or marked disfigurement.  Therefore, the criteria for a 
higher evaluation have not been met, and continuation of the 
10 percent evaluation is merited for this period.  


After to August 30, 2002

Effective August 30, 2002, the regulations pertaining to the 
rating of skin disorders were revised.  Under the revised 
rating criteria provided by Diagnostic Code 7806, a zero 
percent rating is assigned for dermatitis or eczema, 
affecting less than five percent of the entire body or less 
than five percent of exposed areas affected, and; no more 
than topical therapy is required during a period of twelve 
months.  

A 10 percent rating is assigned where at least five percent 
but not more than 20 percent of the entire body is affected, 
or at least five percent, but less than 20 percent of exposed 
areas are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  

A 30 percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.  

The highest rating of 60 percent is assigned when more than 
40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.  38 C.F.R. § 4.118, Code 7806.  

The veteran underwent an additional VA skin examination in 
April 2003.  On examination, there was erythematous, scaling, 
and waxy patches on the eyebrows, central face, and minimal 
scaling on the scalp.  The relevant diagnoses were atopic 
dermatitis with psoriasis, and seborrheic dermatitis.  

The examiner stated that the intermittent dryness and itching 
experienced by the veteran was most likely atopic dermatitis.  
There was some exfoliation and crusting with evidence of 
itching, which involved less than five percent of the body.  
No systemic therapy was required although regular treatment 
with topical agents was required.  

The Board finds that an increased evaluation for the 
veteran's seborrheic dermatitis of the scalp is not 
warranted.  The April 2003 VA examiner states that his 
disability involves less than five percent of his body.  

Moreover, no systemic therapy is required for treatment.  
Therefore, the criteria for an increased evaluation under the 
current criteria have not been met.  38 C.F.R. § 4.118, Code 
7806.  Similarly, the examiner noted that the veteran's 
disability was intermittent.  

Also, there were some scaling and waxy patches on the 
eyebrows and central face.  As an increase under the old 
rating criteria requires constant itching, extensive lesions 
or marked disfigurement, the findings of this examination do 
not support a higher evaluation under these criteria.  

Therefore, the Board finds that entitlement to an evaluation 
in excess of 10 percent for the veteran's seborrheic 
dermatitis is not warranted for any portion of the appeal 
period under either of the applicable rating criteria.  


Diarrhea

Entitlement to service connection for diarrhea was 
established in a May 1973 rating decision, effective from 
January 1972.  A 10 percent evaluation has been in effect 
from that time.  

The veteran's diarrhea is rated by analogy to the rating code 
for irritable colon syndrome.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2004).  The schedular criteria provides a 
noncompensable rating for mild irritable colon syndrome with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  

A 10 percent disability rating is assigned for moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbances with abdominal distress.  Finally, a 30 percent 
disability rating is assigned for severe irritable colon 
syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  

The veteran underwent a VA examination in December 1997.  He 
stated that he experienced loose stools four or five times 
per week.  He also had urgency of stool and rectal 
incontinence about four or five times per week.  The veteran 
had lost 15 pounds over the previous six months.  He reported 
cramping pain in the left lower quadrant and the back, which 
he related to the movement of food through his stomach.  

On examination, the veteran was a thin, sickly appearing male 
in no acute distress.  He weighed 165 pounds.  There was 
tenderness in the right and left lower quadrants.  The 
impression was that of history of recurrent diarrhea and 
watery stools.  

The veteran underwent an additional VA examination in April 
2003.  The claims folder was reviewed.  The veteran stated 
that he had not received treatment for diarrhea in at least 
the past three years.  

Currently, the veteran reported that he had diarrhea three or 
four times a week, which consisted of loose bowel movements 
associated with crampy abdominal pain, lasting two or three 
minutes.  However, it had not required him to seek treatment 
or be hospitalized.  On examination, the abdomen was soft and 
nontender.  

The diagnosis was that of mild diarrhea, with no evidence of 
nutritional impairment.  He did not require or receive any 
medication for diarrhea.  

The Board finds that entitlement to an increased evaluation 
for diarrhea is not merited.  The veteran has complaints of 
diarrhea three or four times a week with cramps lasting two 
or three minutes.  It has not affected his nutrition or 
required treatment.  

The Board finds that this more nearly resembles mild 
symptomatology, which merits continuation of the 10 percent 
evaluation current in effect.  38 C.F.R. § 4.114, Code 7319.  


Hemorrhoids

Entitlement to service connection for hemorrhoids has been in 
effect from January 1972.  

The RO has evaluated the veteran's hemorrhoids at zero 
percent rating under 38 C.F.R. § 4.114, Code 7336 (2004).  
Under this Diagnostic Code, a zero percent evaluation is 
warranted for mild or moderate hemorrhoids, internal or 
external.  A 10 percent evaluation is assigned in cases of 
large or thrombotic and irreducible hemorrhoids, with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent evaluation is in order in cases of persistent 
bleeding and secondary anemia, or with fissures.  

The Board finds that a compensable evaluation for hemorrhoids 
is not demonstrated by the evidence.  The April 2003 VA 
examination noted that the veteran had not received treatment 
for this disability for at least the last three years, and 
there are no treatment records to the contrary.  

On rectal examination, there was an external skin tag, but no 
hemorrhoid which was prolapsed.  There were few redundant 
skin tissues, and no clinical evidence of anemia or fissure 
present.  

The diagnosis was that of mild hemorrhoid, with no evidence 
of thrombosed, large, prolapsed, or irresistible hemorrhoid.  
This mild symptomatology merits continuation of the zero 
percent evaluation currently in effect.  38 C.F.R. § 4.114, 
Code 7336.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for chloracne and pityraisis rosea is 
denied.  

An evaluation in excess of 10 percent for the service-
connected seborrheic dermatitis of the scalp is denied.  

An evaluation in excess of 10 percent for the service-
connected diarrhea is denied.  

A compensable evaluation for the service-connected 
hemorrhoids is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


